Citation Nr: 1753648	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  11-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia and degenerative disc disease. 


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1979 to March 1990.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In March 2017, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to afford the Veteran a new VA examination for his right knee condition with consideration of additional rating criteria set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  In April 2017, the Veteran underwent a VA examination to this effect.  As the March 2017 remanded directives have been fulfilled, further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

The Board notes that the Veteran indicated at his April 2017 VA examination that he was not claiming an increase for his right knee condition but compensation back to 1990.  As there is no formal withdrawal of the claim for an increase in the right knee disability rating, the matter remains on appeal.  See 38 C.F.R. § 20.204 (b).  Additionally, no appeal from the effective date of his award of benefits for his right knee was ever filed, and freestanding effective date claims are not valid claims. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a claimant cannot file, and VA cannot adjudicate, a freestanding claim for an earlier effective date because it would vitiate the rule of finality).  


FINDING OF FACT

The Veteran's right knee disability has manifested in flexion of no less than 120 degrees and extension of no less than 130 degrees, no ankylosis, and no additional functional loss except for painful motion; the Veteran has a right knee meniscal tear, but there is no evidence of removal of the meniscus.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected right knee disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in September 2009.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the most recent VA examination afforded the Veteran in April 2017 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner considered the Veteran's symptoms and history, performed appropriate testing, and addressed all relevant rating criteria.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such case, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran filed his claim for increase for his right knee disability on August 10, 2009.  Therefore, the period under consideration begins on August 10, 2008.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Court has also held that, "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

Painful motion is an important factor of disability, and actually painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

Diagnostic Code 5003 for degenerative arthritis provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 also provides that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Diagnostic Code 5260 refers to limitation of motion in flexion of the knee and leg.  Under this diagnostic code, flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants the maximum rating under Diagnostic Code 5260, which is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 refers to limitation of motion in extension of the knee and leg.  Under this diagnostic code, extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants the maximum rating under Diagnostic Code 5261, which is 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).
Analysis
Facts

The Veteran contends that his right knee condition is more disabling than the 10 percent rating assigned.

The medical evidence during the appeal period includes VA and private treatment records, which the Board will discuss chronologically.  

In September 2009, the Veteran underwent a VA examination to assess the severity of his right knee condition, which he indicated at the exam had increased.  The VA examiner provided diagnoses of chondromalacia and degenerative joint disease for the right knee.  As to symptoms, the VA examiner indicated that the Veteran has giving away, pain, and weakness of the right knee and that the condition affected the motion of the joint.  The VA examiner also indicated there was crepitus, tenderness, and locking of the right knee.  The VA examiner indicated that there was no history of surgery or trauma to the knee.  

The VA examiner indicated that the Veteran had a normal gait.  As to range of motion, the Veteran's flexion of the right knee was measured at 140 degrees, and his extension was indicated to be normal.  The VA examiner indicated there was objective evidence of pain following repetitive motion but no additional limitation after three repetitions of range of motion.  The VA examiner indicated there was no ankyloses of the knee.  

In October 2014, the Veteran underwent another VA examination for his knees.  The VA examiner restated diagnoses of right knee chondromalacia and degenerative joint disease.  The examination report reflects the Veteran's reports of 
continued knee pain when climbing stairs and with prolonged walking.  The Veteran reported flare ups. 

As to initial range of motion, the Veteran's right knee flexion was measured at 120 degrees, and there was objective evidence of painful motion at 100 degrees.  The VA examiner indicated there was no limitation of extension.  The VA examiner indicated that the Veteran was able to perform repetitive-use testing with three repetitions.  Range of motion following three repetitions remained 120 degrees of flexion.  The VA examiner indicated that there was no additional limitation in range of motion of the right knee and lower leg following repetitive-use testing.  The VA examiner indicated that the Veteran has functional loss or impairment of the right knee and lower leg attributable to less movement than normal, excess fatigability, pain on movement, and tenderness or pain for palpation of the joint or soft tissue of both knees.

Muscle strength testing was all normal.  Joint stability tests indicated there was no patellar subluxation or dislocation.  The VA examiner indicated there were no shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The VA examiner also indicated there were no meniscal conditions or surgical procedures for a meniscal condition.  The VA examiner indicated there had been no total knee joint replacement.  The VA examiner indicated there were no scars (surgical or otherwise) related to any right knee conditions or treatment.  The VA examiner noted that the Veteran did not use an assistive devices and that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The VA examiner indicated there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any right knee condition.  

In January 2016, the Veteran underwent another VA examination for his right knee condition.  However, in addition to not addressing Correia rating criteria, the VA examiner also did not provide an adequate explanation as to why he could not indicate without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or during flare-ups.  As such, the Board does not find this VA examination adequate for rating purposes.  

A February 2017 primary care note from Ponce Outpatient Clinic notes swelling and joint pain of the knee.  The report does not specify which knee.

Most recently, the Veteran underwent another VA examination for his right knee in April 2017.  The VA examiner restated the established diagnoses of right knee chondromalacia and degenerative joint disease.  The examination report reflects the Veteran's reports of intermittent pain associated with low squats and that he needs assistance to stand up.  The Veteran also reported occasional swelling and locking sensation.  The VA examiner indicated that no functional limitations were described.  The Veteran did report flare-ups of the right knee indicating that he is limited in climbing slopes. 

As to range of motion, the VA examiner indicated that the Veteran's range of motion was abnormal or outside of normal range.  His right knee flexion was measured at 0 to 130 degrees, and his extension was measured at 130 to 0 degrees.  The VA examiner indicated that range of motion itself does not contribute to functional loss.  The VA examiner indicated there was no pain noted on exam and no evidence of pain with weight bearing.  The VA examiner indicated there was objective evidence of localized subpatellar tenderness or pain on palpation of the joint or associated soft tissue.  The VA examiner also indicated there was objective evidence of crepitus.

The VA examiner indicated that the Veteran was able to perform repetitive use testing with at least three repetitions and that there was no additional functional loss or range of motion after three repetitions.  The VA examiner noted that the Veteran was not being examined immediately after repetitive use over time and indicated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  As to whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time, the VA examiner indicated that because the examination was not being done after repetitive movements over a period of time, a description of range of motion would be speculative. 

As to flare-ups, the VA examiner indicated that the exam was not being conducted during a flare-up and that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  As to whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups, the VA examiner indicated that she was unable to say without mere speculation because all musculoskeletal disorders present in an individual could potentially cause functional limitations during repetitive use over time but that also if pain, weakness, fatigability or incoordination are present, it could significantly limit functional ability during a flare-up.  The VA examiner indicated that additional limitation of motion due to pain, weakness, fatigability or incoordination could not be described in degrees of additional range of motion loss because the evaluation was not done during a flare-up.  

As to additional contributing factors of the Veteran's right knee disability, the VA examiner indicated that a patellar retraction test was positive.  Muscle strength testing was all normal.  As to joint stability tests, the VA examiner indicated there was no history of recurrent subluxation, no history of lateral instability, and no history of recurrent effusion.  The VA examiner indicated that joint stability testing was performed but that there was no joint instability.  The VA examiner indicated there was no ankyloses and no recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  

The VA examiner indicated that the Veteran has a meniscal condition of a right side meniscal tear and that it causes pain.  The VA examiner indicated there were no scars (surgical or otherwise) related to any right knee conditions or to the treatment of any conditions for the right knee.  The VA examiner indicated there was no use of assistive devices and no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The VA examiner indicated that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to any right knee condition.  

As to Correia specifically, the VA examiner indicated that as to the contralateral (uninjured/normal) joint, both joints are affected.  The VA examiner indicated that pain with non-weight bearing (at rest), pain with passive range of motion, and pain with weight-bearing were noted on exam.

As to lay statements, the Veteran has asserted that his right knee pain limits him in walking and climbing.  

Merits

Having reviewed the evidence of record, medical and lay, the Board finds that a rating higher than 10 percent for the Veteran's right knee condition is not warranted.

At the outset, the Board notes that the only medical evidence of record to assess the relevant rating criteria is the various VA examination reports regarding the Veteran's right knee.  As mentioned, the Board does not find the January 2016 VA examination adequate.  With regard to all other VA examinations of record (September 2009, October 2014, and April 2017), as the examination results were determined pursuant to appropriate testing, the Board finds the reports probative.  

During the appeal period, the probative medical evidence indicates that the Veteran's right knee condition did not manifest in a compensable limitation of motion.  However, the Veteran's right knee disability has been assigned a 10 percent rating for functional loss due to painful motion pursuant to 38 C.F.R. § 4.59.  Under the provisions of 38 C.F.R. § 4.59, the lowest compensable rating available for limitation of motion for a joint is allowed if there is acknowledged painful motion even if the range of motion is not limited to the lowest compensable level under the applicable diagnostic code.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Over the course of the appeal period, the record consistently reflects that the Veteran experiences functional loss due to pain on motion for his right knee.  As such, the lowest compensable rating for limitation of motion of the knee, which is 10 percent under Diagnostic Code 5260, is warranted.  See 38 C.F.R. § 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, a higher rating is not warranted.  Under Diagnostic Code 5260, a 20 percent rating requires flexion limited to 30 degrees.  Throughout the appeal period, the record reflects that the Veteran's most limited range of motion for flexion of the right knee was 0 to 120 degrees.  See October 2014 VA examination.  

Nor is a higher rating warranted for additional limitation of motion.  The Board acknowledges the Veteran's reports that his right knee condition causes pain and weakens his ability to climb or walk for prolonged periods.  The Board notes that his painful motion is compensated in the 10 percent rating currently assigned.  However, the record consistently indicates that the Veteran does not have additional limitation of motion due to weakness, fatigability, or incoordination.  While the April 2017 VA examiner provided a generalized assessment that pain, weakness, fatigability or incoordination could limit functional ability with all musculoskeletal disorders, she specified that she could not indicate as such for the Veteran as he was not examined after repeated use or during a flare-up. In any case, the Veteran has not described significant increase in functional loss during flare-ups.    

While a higher rating is not warranted under Diagnostic Code 5260, the Board has considered whether a higher rating is warranted under other potentially applicable diagnostic codes.  Under Diagnostic Code 5261, which refers to limitation of extension of the knee and leg, a 20 percent rating requires limitation of extension of 15 degrees.  However during the appeal period, the record reflects that the Veteran's most limited extension of the right knee was 130 to 0 degrees.  See April 2017 VA examination.  As such, a higher rating is not warranted under Diagnostic Code 5261.  

Diagnostic Code 5257 refers to impairment of recurrent subluxation or lateral instability.  38 CFR § 4.71a.  However, the probative evidence during the appeal period consistently indicates that the Veteran does not have a history of recurrent subluxation or lateral instability.  Nor is there any other evidence of record indicating subluxation or instability.  As such, Diagnostic Code 5257 is not for application.  

Diagnostic Code 5256 refers to ankylosis.  38 CFR § 4.71a.  The probative medical evidence of record also consistently indicates that there is no ankylosis of the Veteran's right knee.  Thus, Diagnostic Code 5256 is not for application.  Nor does the Veteran allege that his right knee is ankylosed.  The record also does not reflect any tibia or fibula impairment.  Diagnostic Code 5262 is therefore not for application.  38 CFR § 4.71a.  

While the Board acknowledges that there have been indications of locking and crepitus, the probative medical evidence of record consistently indicates that the Veteran does not have a history of recurrent effusion of the right knee.  He has only reported occasional swelling at one examination and denied a history of recurrent effusion at his most recent examination. As such, Diagnostic Code 5258 is not for application.  38 CFR § 4.71a.

The April 2017 VA examiner did indicate that the Veteran has a meniscal tear of the right knee.  As such, the Board has considered whether a separate rating under Diagnostic Code 5259 governing symptomatic meniscal removal is warranted.  While the record reflects that the Veteran has a meniscal tear, there is no evidence of removal of the meniscus, which is required for a rating under Diagnostic Code 5259.  Moreover, his symptoms are compensated in his current 10 percent rating. Lacking competent medical evidence of removal of the meniscus, Diagnostic Code 5259 is not for application.  38 CFR § 4.71a.

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. at 505.  Essentially, the Veteran's symptoms have been consistent over the appeal period and have been demonstrative of painful motion without limitation of motion to a compensable level.  Therefore, there is no basis for assigning staged ratings.  At no point during the appeal period did the Veteran's flexion or extension of the right knee fall within a range commensurate with a higher rating.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the evidence, the Board determines that the preponderance of the evidence outweighs the Veteran's claim for a rating in excess of 10 percent for his service-connected right knee disability.  

ORDER

Entitlement to a rating in excess of 10 percent for a right knee disorder is denied. 








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


